Title: From George Washington to James Welch, 1 December 1797
From: Washington, George
To: Welch, James

 

Sir,
Mount Vernon 1st December 1797.

Your proposition to Lease my several tracts of Land on the Great Kanhawa, containing by the Patents 23216 acres, being handed to me by Mr James Cooper while I had company, and was just going to dinner, allowed me scarcely time to make a few hasty remarks then; nor am I much better enabled now I have considered them, to answer your propo[sa]l—first, because I do not understand the principle upon which you have established the rents; 2dly because I am not inclined to give a lease in perpetuity; 3dly because my interest will certainly require that I should attend to the manner in which these lands are to be disposed of to Sub-tenants (notwithstanding they may be let to an individual for a certain term) & how they are to be improved—also, what proportion of the wood should be reserved, for the support of each farm &ca &ca—4thly how the fulfilment of the bargain is to be insured, and the Rents secured; for it is not to be presumed that I would place it in the power of any one to strip the land of all its growth in the course of a few years, leaving me, or my heirs, no other alternative than to repossess it thus injured, or to sell it at an under-rate to those who might hold the Woodland back of it; 5thly as I have no doubt of selling these lands for more than eight dollars pr acre by instalments, if divided into lots of from one to five hundred acres (one fourth of the money to be paid down, and the residue in three annual payments with interest) it is hardly to be expected that I would part with the fee simple thereof for eight dollars an acre at any time that might best suit the Leasee, within ten years, while the Rent, according to your proposition (after two years exemption) is, fixed at $9883 until the year 1801—and then, if I understand your scheme, but suppose I do not, as (besides lying out of the Rents 6 years) they, contrary to all usage, are reduced, instead of being increased. I say an indulgence of this sort, under such circumtances, cannot be expected, when the common interest arising from the Sale of 23000 acs. at eight dollars only, would amt to $11,040 annually, from the day of Sale.
If, after giving you this view of my sentiments on your last proposition, you should think a personal interview would contribute to the removal of difficulties, I should as I am rarely from home, except in my usual rides between breakfast and dinner, be ready

to give it, at any time that may be convenient to yourself, before you leave Alexandria. I am—Sir—Your very Hble Servant

Go: Washington

